 

Exhibit 10.4

 

FIFTH AMENDMENT TO LEASE

 

THIS FIFTH AMENDMENT TO LEASE (the “FIFTH Amendment”) is made as of the 9th day
of May by and between American Twine Limited Partnership, a Massachusetts
limited partnership (the “Landlord”), having an address c/o Transatlantic
Investment Management, Inc. 222 Third Street, Cambridge, Massachusetts and
Variation Biotechnologies (US), Inc. (the “Tenant”), having an address at 222
Third Street, Cambridge, MA 02142.

 

WITTNESSTH THAT

 

WHEREAS, Landlord and Tenant are the current parties to that certain Lease dated
May 31, 2012, as amended by the First Amendment dated June 28, 2013, the Second
Amendment dated October 2, 2013, and the Third Amendment dated January 31, 2014,
the Fourth Amendment dated August 7, 2014, (collectively, the “Lease, as
amended”) with respect to approximately 2,359 rentable square feet, suite 2241,
in the building located on the property known as 222 Third Street, Cambridge,
Middlesex County, Massachusetts; and

 

WHEREAS, Landlord and Tenant desire to further amend the Lease, as amended, to
extend the term and to make other changes to the Lease, as amended, as agreed to
by the parties hereunder.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree to amend the Lease,
as amended, as follows:

 

1. The Effective Date of this Fifth Amendment shall be May 1, 2017.     2. As of
the Effective Date, Section 1.1 of the Lease, Term will be amended to extend the
term by One (1) Year, terminating on April 30, 2018     3. As of the Effective
Date, Section 2.2 of the Lease, Term will be amended to add the following.

 

Provided the Tenant shall not be in default beyond the expiration of any
applicable grace period of any of the terms or provisions of this Lease on
Tenant’s part to be performed or observed, both as at the date of exercise of
any such option and as at the commencement of any such extended Term, unless
such default is waived by Landlord, the Tenant may, at its option, extend the
Term for up to two periods of one (1) year each, by written notice to the
Landlord given at least three (3) months prior to the expiration of the original
or then extended Term. All of the terms and provisions of this Lease shall be
applicable during any such extended Term, except such terms and provisions as
relate to any Landlord Work (if any) and any option(s) to extend the Term which
have then been seasonably exercised, and the rent to be paid during such
extended Term period shall be as provided for in Section 1.1, as such provision
may be amended upon written agreement of the parties.

 

4. As of the Effective Date, Section 1.1 of the Lease, Annual Fixed Rent will be
amended to the following:

 

  5/1/2017 – 4/30/2018: $143,899.00 ($61.00 /sf), $11,992.00/month

 

Extension Periods:

  5/1/2018 – 4/30/2019: $148,617.00 ($63.00 /sf), $12,385.00/month   5/1/2019 –
4/30/2020: $150,976.00 ($64.00/sf), $12,581.00/month

 

5. Tenant represents and warrants that Tenant has had no contact with any broker
in connection with this Fifth Amendment to Lease. Landlord represents and
warrants the Landlord has had no contact with any broker in connection with this
Fifth Amendment. Landlord and Tenant will each indemnify and hold the other
harmless in the event that any broker claims a commission from Landlord as a
result of representing Tenant or from Tenant as a result of representing
Landlord Except as expressly amended by this Fifth Amendment, all of the terms
and conditions of the Lease, as amended, shall remain unchanged and in full
force and effect.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed
as of the date first above written.

 

LANDLORD: AMERICAN TWINE LIMITED PARTNERSHIP         By: ATLP, Inc., its General
Partner         By: /s/ Anthony Goschalk     Anthony Goschalk,     President    
  TENANT: Variation Biotechnologies (US), Inc.         By: /s/ Jeff Baxter  
Name: Jeff Baxter   Title: President and CEO

 

 

